Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-14-00028-CV

                            Carmelita RILEY and Anthony Pena,
                                        Appellants

                                              v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals LLC.,
                                       Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVF001192-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against Appellants Carmelita Riley and Anthony Pena.

       SIGNED March 5, 2014.


                                               _________________________________
                                               Karen Angelini, Justice